Case 5:20-cv-00867-PD Document 26 Filed 03/02/21 Page 1 of 1 Page ID #:1392



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   DONNA RENEE CITIZEN,                     )   Case No.: 5:20-cv-00867-PD
                                              )
11                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
12         vs.                                )   ATTORNEY FEES AND
                                              )   EXPENSES PURSUANT TO 28
13   ANDREW SAUL,                             )   U.S.C. § 2412(d) AND COSTS
     Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 1920
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $5,550.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE: March 02, 2021
23                             ___________________________________
                               THE HONORABLE PATRICIA DONAHUE
24                             UNITED STATES MAGISTRATE JUDGE
25
26
